OSCN Found Document:ELDREDGE v. TAYLOR

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        


OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






ELDREDGE v. TAYLOR2014 OK 92Case Number: 113018Decided: 11/12/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 92, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




JULIE ELDREDGE, Plaintiff/Appellant,v.KAREN TAYLOR, 
Defendant/Appellee.
ON APPEAL FROM THE DISTRICT COURT OF CANADIAN COUNTY,THE 
HONORABLE GARY MCCURDY, PRESIDING
¶0 Partners in a civil union signed co-parenting agreements designating 
Plaintiff as the parent of Defendant's two biological children. Upon their 
separation and dissolution of the civil union, Plaintiff continued to act as a 
parent for the children. Defendant removed the children from Plaintiff's care, 
changed their last names, and planned to remove the children from Oklahoma. 
Plaintiff petitioned the District Court in Canadian County, Oklahoma, for a 
determination of her parental rights, inter alia. The district court 
granted Defendant's motion to dismiss. Plaintiff appealed. This Court retained 
the appeal.
DISTRICT COURT'S JUDGMENT REVERSED;REMANDED WITH 
INSTRUCTIONS.
Melody Huckaby Rowlett, Rowlett Law Office, PC, Oklahoma City, Oklahoma, for 
the appellant.Candee R. Wilson, Norman, Oklahoma, and Cathy C. Barnum and 
Kelley Bodell, Barnum & Clinton, PLLC, Norman, Oklahoma, for the appellee. 

TAYLOR, J.
¶1 The only issue presented for this Court's consideration is whether the 
trial court erred in granting the defendant's motion to dismiss for want of 
jurisdiction based on the plaintiff's lack of standing. Questions within the 
issue are (1) whether a person has standing to seek a best-interest-of-the-child 
hearing when the sole biological parent relinquished some of her parental rights 
to the person by entering into a written co-parenting agreement; (2) whether the 
doctrine of in loco parentis can extend to a person who is not legally 
related to a child when there is no allegation the sole biological parent is 
unfit; (3) whether Title 10, Section 7700-204(A)(5) of the Oklahoma Statutes 
creates a presumption of parentage in a woman who holds herself out as a parent 
and resides with a child for at least two years; and (4) whether a person who is 
not legally related to a child can have a constitutionally protected liberty 
interest in her relationship with children she has helped bring into the world 
and has continued to raise and support or, alternatively, whether children have 
a constitutionally protected liberty interest in their relationship with such a 
person. Because we need to find standing under only one theory and we answer the 
first question in the affirmative, we need not address the other three 
questions. We find that the trial court erred in granting the motion to 
dismiss.
¶2 This is an issue of first impression in Oklahoma. The unique facts here 
are that a sole biological parent chose to conceive children with the intent 
that her partner in a civil union would share the rights and duties of 
parentage, put this intent into writing, nurtured her partner's relationship 
with the children for years, severed the parent-child relationship for no 
apparent reason, and now seeks to deny her partner standing to contest 
parentage, visitation, and custody in a best-interest-of-the-child 
hearing.
I. STANDARD OF REVIEW
¶3 A trial court's judgment dismissing a petition is reviewed de novo. 
Wilson v. State ex rel. State Election Bd., 2012 OK 2, ¶ 4, 270 P.3d 155, 157. When ruling on a motion to dismiss 
for lack of standing, the trial court and the appellate court must accept the 
petition's allegations and all inferences that can be drawn from them as true. 
Id.; Okla. Educ. Ass'n v. State ex rel. Okla. Legislature, 
2007 OK 30, ¶ 10, 158 P.3d 1058, 1063. The party seeking relief has a 
greater burden to show she has standing in later stages of the proceedings than 
when defending a pretrial motion to dismiss. Okla. Educ. Ass'n, 
2007 OK 30, ¶ 10, 158 P.3d at 1063. 
This case also involves a determination of public policy. Generally, the 
determination of public policy is a question of law. Shero v. Grand Sav. 
Bank, 2007 OK
24, ¶ 5, 161 P.3d
298, 300. The party seeking to void a contract bears the burden of proving 
that the contract violates public policy. Horn v. Gibson, 
1909 OK 174, ¶ 0, 103 P. 563, 563 (Syllabus by the Court). 
II. ALLEGATIONS AND PROCEEDINGS
¶4 Keeping in mind the standard of review, we now turn to the plaintiff's 
allegations. The defendant does not contest these facts but deems them 
irrelevant based on her constitutional rights as a parent. The plaintiff, Julie 
Eldredge (Eldredge), and the defendant, Karen Taylor (Taylor), committed to and 
lived together in a family relationship from May 19, 2001, until April 2011. In 
2005, the parties entered into a civil union in New Zealand. Two children were 
born into this civil union. The parties purchased a home together in 
anticipation of the children's births. The parties agreed to and planned the 
conception of the children using an anonymous sperm donor with Taylor as the 
biological mother. Eldredge supported Taylor through both pregnancies and was 
present during the artificial insemination, subsequent doctor appointments, and 
each child's birth. 
¶5 The children were born in Oklahoma on July 31, 2007, and July 8, 2008, and 
were given the family name of Eldredge at birth. To guarantee that both parties 
would be considered natural, legal, and acknowledged parents, the parties 
entered into co-parenting agreements following the birth of each child 
(collectively "the Agreements"). In accordance with the Agreements, both parties 
were given parental rights and shared parenting responsibilities. Eldredge 
played the role of caregiver, assuming responsibility for the children's care, 
education, and development. Eldredge publicly acknowledged the children as hers. 
Taylor held out Eldredge as the children's mother to family members, government 
personnel, and the children. Taylor also held out Eldredge's family as the 
children's family. The children formed a parental relationship with Eldredge and 
formed an emotional attachment to her and her family. Eldredge executed a will 
that explicitly disinherited her family and benefitted the children. 
¶6 The parties separated in April 2011. Without notifying Eldredge, Taylor 
changed the children's surnames to Taylor on May 23, 2011. The parties briefly 
reconciled, but did not cohabitate after January 2012. In June 2013, the parties 
dissolved their civil union in New Zealand. The parties continued to share 
parenting responsibilities equally upon their separation and after the 
dissolution of their civil union. Specifically, Eldredge paid Taylor an average 
of $763.29 per month in child support (which Taylor accepted), cared for the 
children, enrolled them in school, provided them her home, and was named as a 
parent on school and medical documentation. On January 15, 2014, Taylor removed 
the children from Eldredge's care and made plans to remove them from Oklahoma. 

¶7 On February 4, 2014, Eldredge petitioned the district court for the 
following relief: (1) adopt the Agreements as a court order, (2) determine her 
to be a legal parent of the children, (3) grant her joint custody with a shared 
parenting plan, (4) return the children's surnames to Eldredge, (5) set child 
support pursuant to the Child Support Guidelines, (6) issue a temporary order 
granting custody to Eldredge, and (7) deny the children egress from the country. 
The district court issued an ex parte temporary emergency custody order 
prohibiting either party from removing the children from the state.
¶8 Taylor filed a motion to dismiss arguing that Eldredge lacked standing, 
the district court lacked subject matter jurisdiction, and the statute of 
limitations had run.1 The trial judge sustained the motion and revoked the ex 
parte temporary emergency custody order. Eldredge appealed. We retained the 
appeal.
III. STANDING AND ARGUMENTS
¶9 Standing determines whether a person is a proper party to seek an issue's 
adjudication without deciding the issue itself. Estate of Doan v. First Nat'l 
Bank & Trust Co. of Tulsa, 1986 OK 15, ¶ 7, 727 P.2d 574, 576. The threshold criteria of standing 
are 


(1) a legally protected interest which must have been injured in fact- 
i.e., suffered an injury which is actual, concrete and not conjectural in 
nature, (2) a causal nexus between the injury and the complained-of conduct, and 
(3) a likelihood, as opposed to mere speculation, that the injury is capable of 
being redressed by a favorable court decision.
Fent v. Contingency Review Bd., 2007 OK 27, ¶ 7, 163 P.3d 512, 519-20. "[S]tanding to raise issues in a 
proceeding must be predicated on [an] interest that is 'direct, immediate and 
substantial.'" Estate of Doan, 1986 OK 15, ¶ 7, 727 P.2d at 576. "The key element is 
whether the party whose standing is challenged has sufficient interest or stake 
in the outcome." Id. It is axiomatic that if the allegations are taken as 
true, Eldredge suffered an injury in fact--the deprivation of the Agreements' 
benefits and a relationship with the children with whom she had developed a 
parental relationship. There certainly is a causal nexus between this injury and 
Taylor's action in withholding contact between the children and Eldredge, 
thereby allegedly breaching the terms of the Agreements. Eldredge has a 
sufficient interest in the outcome to properly litigate the issues. The only 
question is whether Eldredge's injury is redressable by the court.
¶10 In her petition in error, Eldredge claims that she has a legally 
protected interest whereby she has standing based on her status (1) as a parent 
under a gender-neutral reading of the provision establishing the presumption of 
paternity found in the Oklahoma Uniform Parentage Act (OUPA), 10 O.S.2011, § 7700-204(A)(5); (2) as a third 
party acting in loco parentis2 or as a de facto or psychological parent; (3) as 
a party to an enforceable co-parenting agreement; and (4) as a parent with a 
constitutionally protected interest in parenting the children. Eldredge requests 
that this Court reverse and remand to the district court for a hearing to 
establish parentage, custody, and visitation based on the best interests of the 
children. Eldredge admits that any relief must be granted pursuant to a 
best-interest-of-the-child hearing in the district court. 
¶11 Taylor contends that Eldredge has no legally protected interest in 
custody or visitation with the children in that (1) Eldredge lacks standing 
because she is a legal stranger to the children and, thus, has no legally 
cognizable interest absent an allegation of Taylor's unfitness; (2) Oklahoma 
does not recognize equitable theories of parentage in the presence of a fit 
parent; and (3) the Agreements are illegal and unenforceable as against public 
policy. Taylor does not contend that Eldredge is an unfit parent. 
A. Eldredge's Standing Under the Co-parenting Agreements
¶12 Given Eldredge's admission that she is seeking a 
best-interest-of-the-child hearing, this Court need only find that Eldredge has 
standing under one of her theories; the remaining theories need not be 
addressed. Eldredge contends that she has standing to enforce the Agreements or, 
at a minimum, to seek a hearing on the best interests of the children. We have 
found that a party has standing to seek enforcement of a contract that was void 
as against public policy. Huber v. Culp, 1915 OK 366, ¶ 0, 149 P. 216, 216 (Syllabus by the Court 1) (holding 
that a clause in a contract between husband and wife which prohibits either 
spouse from defending a divorce action in court is void against public 
policy).
¶13 Taylor contends that the Agreements, or contracts, are unenforceable 
because they are contrary to an express provision of law and public policy. 
15 O.S.2011, § 211(1)-(2).3 Specifically, Taylor 
argues that Oklahoma public policy is "for a child to have one mother, one 
father, or both, but not to have any other combination of parents," citing the 
prohibition on same-sex marriage, Okla. Const. art. 2, § 35,4 and the Oklahoma Adoption 
Code (Adoption Code) provision listing persons eligible to adopt a child, 10 
O.S.2011, § 7503-1.1.5
¶14 As the party seeking to void a contract, Taylor bears the burden of 
proving that the Agreements violate public policy. Horn v. Gibson, 
1909 OK 174, ¶ 0, 103 P. 563, 563 (Syllabus by the Court). Taylor's 
reliance on the Oklahoma Constitution's ban on same-sex marriage is misplaced. 
The United States Court of Appeals for the Tenth Circuit recently struck down as 
unconstitutional Article 2, Section 35's ban on same-sex marriage. Bishop v. 
Smith, 760 F.3d 1070 (10th Cir.), cert. denied, 83 U.S.L.W. 3102 
(U.S. Oct. 6, 2014). When the United States Supreme Court denied the petition 
for a writ of certiorari, the Tenth Circuit opinion became final and 
enforceable. Fed. R. App. P. 41(d)(2)(D), 28 U.S.C.A. We will not find a 
statement of public policy within an unconstitutional provision, either 
statutory or constitutional. See Huber v. Culp, 1915 OK 366, ¶ 8, 149 P. 216, 218-19 ("The power of the court to 
declare a contract void as being in contravention of public policy is a very 
delicate and undefined power, and should be exercised only in cases free from 
doubt."). 
¶15 Likewise, Taylor's reliance on the Adoption Code is misplaced. The 
Adoption Code specifically allows adoption by "[a]n unmarried person who is at 
least twenty-one (21) years of age." 10 O.S.2011, § 7503-1.1. Section 7503-2.1 
of the Adoption Code allows a single parent under certain circumstances which 
appear to be present here to consent to the adoption of her child. The Adoption 
Code does not place any restriction on the gender of the person adopting the 
child. Taylor fails to point to any place in the Adoption Code which bans 
adoption by a person of the same gender as a sole biological parent, and we find 
no such public policy in the Adoption Code. 
¶16 Finally, Taylor asks this Court to find that the Agreements are contrary 
to Oklahoma laws on parentage and artificial insemination, but fails to cite to 
specific provisions of law. Argument without supporting authority will not be 
considered on appeal. Sup. Ct. R. 1.11(k)(1), 12 O.S.2011, ch. 15, app. 1. We 
find that the Agreements do not violate Oklahoma law or public policy, and thus 
are legal and enforceable. 
¶17 Taylor has failed to direct this Court to any public policy which would 
cause the Agreements to be unenforceable. In fact, Oklahoma has a public policy 
of allowing parents to relinquish all or some of their parental rights without 
terminating those rights. As stated above, the Adoption Code allows parents to 
consent to sharing or relinquishing all or some of their parental rights. For 
instance, a surviving parent or a sole legal parent may consent to a third-party 
adoption without the legal parent terminating her parental rights. 10 O.S.2011, 
§ 7503-2.1(A)(2). Just as step-parents may adopt a spouse's child, so may a 
same-sex partner adopt a partner's child. This public policy of allowing parents 
to share custody and control of their child by consent with a non-parent is 
found in the newly enacted Title 10, Sections 700 to 701 of the Oklahoma 
Statutes. Although not in effect when the parties executed the Agreements, in 
the 2014 session, the Oklahoma Legislature recognized a public policy in favor 
of a parent sharing some or all child-rearing responsibilities with another 
person regardless of gender. 10 O.S.Supp. 2014, §§ 700 to 701. Section 700(A) 
provides: 


A parent or legal custodian of a child, by a properly executed power of 
attorney provided in Section 2 of this act, may delegate to another person, for 
a period not to exceed one (1) year, any of the powers regarding the care and 
custody of the child, except the power to consent to marriage or adoption of the 
child, the performance or inducement of an abortion on or for the child, or the 
termination of parental rights to the child. A delegation of powers under this 
section shall not deprive the parent or legal custodian of any parental or legal 
authority regarding the care and custody of the child.
¶18 We find only one area where the Agreements' specific provisions may be 
void as against public policy: that is if they contravene the best interests of 
the children. Oklahoma has a strong public policy that custody and care of 
children should be based on their best interests. See 10 O.S.2011, § 90.4(B) 
(best-interest-of-the-child finding necessary for changing name of children born 
out of wedlock); id. § 1116.3(A)(2)(a) (requiring a finding that, on 
review, out-of-home placement in the best interest of child allegedly deprived); 
id. § 7501-1.2(A)(1) (Adoption Code's purpose to ensure and promote best 
interest of the child); id. § 7503-2.7(B) (allowing permanent 
relinquishment or consent to adoption to be set aside only if in the minor's 
best interest); id. § 7505-1.5 (finding of best interest of child 
necessary before entry of visitation agreement between birth and adoptive 
parents); id. § 7505-5.2 (pre-adoption home study waived upon finding in 
best interest of the child among other things); id. § 7505-6.3(F) (entry 
of final adoption decree after court satisfied adoption in best interest of 
child); 43 O.S.2011, § 
109 (in divorce proceedings, custody based on best interest of the child); 
id. § 109.1 (custody during parents' separation based on best interest of 
the child); id. § 109.4(A)(1)(a), (b) (grandparental visitation 
authorized if in best interest of the child); id. § 112 (in divorce, 
legal separation, or annulment proceeding, custody based on best interest of the 
child). Thus, any scrutiny of the Agreements must be based on whether the 
provisions are in the best interests of the children.
B. The Co-parenting Agreements Do Not Violate Taylor's 
Parental Autonomy
¶19 Taylor cites Troxel v. Granville, 530 U.S.
57 
(2000), for the proposition that she is afforded absolute parental autonomy by 
virtue of the federal constitution6 and that absent a showing of unfitness, no third party 
may challenge her parentage. Taylor misreads Troxel.7 In Troxel, the 
grandparents of the child's deceased father sought visitation more than what the 
surviving parent was willing to allow. Id. at 61. The visitation statute 
at issue in Troxel allowed anyone to seek visitation rights at any time 
without a showing of parental unfitness, without giving any deference to a fit 
parent's decision, and with the only requirement that the visitation would serve 
the best interest of the child. Id. at 67. The United States 
Supreme Court recognized a parent's constitutional right to make decisions 
regarding their children's custody and upbringing. Id. at 65-66. There is 
a presumption that parents act in their children's best interests. Id. at 
68-70. The Court did not hold that this presumption is irrebuttable or that a 
fit parent's decision regarding their children is inviolate. Rather, the Court 
considered the lack of special factors that would justify state interference 
with the parent's fundamental right to make decisions concerning the rearing of 
her children, id. at 68, and that there was no allegation that Granville 
ever sought to cut off visitation entirely. Id. at 71. The Court was 
particularly troubled that the trial court gave no special weight to the 
parent's determination, but burdened the parent with showing that the additional 
grandparental visitation would adversely impact the children. Id. at 69. 
The Court refused to "hold that specific nonparental visitation statutes violate 
the Due Process Clause as a per se matter." Id. at 73-74. The 
Court concluded that "if a fit parent's decision of the kind at issue here 
becomes subject to judicial review, the court must accord at least some special 
weight to the parent's own determination." Id. at 70. 
¶20 Unlike Troxel, we are not faced here with a situation devoid of 
special factors that would preclude state interference. Eldredge's factual 
allegations establish that she has more than a sufficient basis to request a 
best-interest-of-the-child hearing. As a parent, Taylor is presumed to have 
acted in the best interests of the children when she conceived the children with 
the intent that Eldredge would be for all practical purposes a parent to the 
children. Likewise, Taylor is presumed to have acted in the best interests in 
the children when she acted in a manner consistent with that intent--she 
executed Agreements in which she allegedly consented to sharing her parental 
authority over the children, she encouraged a parental relationship between 
Eldredge and the children, she held Eldredge out to the world as the children's 
parent, and she accepted Eldredge's financial and emotional support as a parent 
even after they separated. These special factors justify state interference into 
Taylor's decision to withdraw all of Eldredge's contact with the children. 
However, consistent with Troxel, on remand, the district court must place 
the burden on Eldredge of showing that the valid contractual provisions that she 
seeks to enforce are in the children's best interests.
IV. CONCLUSION 
¶21 The unique and compelling facts of this case make it difficult to create 
a general rule. Thus, this decision is limited to the facts before us and should 
not be read to extend rights to step-parents, grandparents, or others. Here, a 
mother entered into a civil union with her long-time partner; purposefully 
engaged in family planning requiring complicated and costly biological and legal 
arrangements with the intent of sharing the rights and responsibilities of 
parenthood with her partner; committed this intent to writing; and, for years, 
reaffirmed this intent by accepting financial and emotional support from her 
partner and actively nurturing the relationship between her partner and the 
children. The public policy of this State mandates that the district court 
consider the best interests of the children before they lose one of the only two 
parents they have ever known. Thus, we find that the district court erred in 
granting the motion to dismiss.
DISTRICT COURT'S JUDGMENT REVERSED; REMANDED WITH INSTRUCTIONS.
CONCUR: COLBERT, C.J.; REIF, V.C.J.; and KAUGER, WATT, WINCHESTER, EDMONDSON, 
TAYLOR, and GURICH, JJ.
CONCURS IN RESULT: COMBS, J. 
FOOTNOTES
1 In the trial court, 
Taylor argued that Eldredge is barred from claiming that she is a presumed 
parent under the Oklahoma Uniform Parentage Act (OUPA), 10 O.S.2011, § 7700-204(A)(5), by the two-year 
limitation in presumed father proceedings. Id. § 7700-607(A). Because we 
grant Eldredge relief under her contractual claim and do not address her OUPA 
claims, we need not decide this question. Eldredge is within the five-year 
statute of limitations for a cause of action arising out of a written contract. 
12 O.S.2011, § 95. 
2 This Court defined the term in loco parentis as 
in place of a parent and recognized that a person acting in loco parentis 
is "one who has assumed the status and obligations of a parent without a formal 
adoption." Matter of B.C., 1988 OK 4, ¶ 19, 749 P.2d 542, 545. 
3 Title 15, Section 211 of the Oklahoma Statutes makes 
unlawful, and thus unenforceable, contracts which are (1) "[c]ontrary to an 
express provision of law;" (2) "[c]ontrary to the policy of express law, though 
not expressly prohibited; or" (3) "[o]therwise contrary to good morals." 
4 Article 2, Section 35 of the Oklahoma Constitution 
provides:
A. Marriage in this state shall consist only of the union of one man and one 
woman. Neither this Constitution nor any other provision of law shall be 
construed to require that marital status or the legal incidents thereof be 
conferred upon unmarried couples or groups.B. A marriage between persons of 
the same gender performed in another state shall not be recognized as valid and 
binding in this state as of the date of the marriage.C. Any person knowingly 
issuing a marriage license in violation of this section shall be guilty of a 
misdemeanor. 
5 Title 10, Section 7503-1.1 of the 2011 Oklahoma 
Statutes provides:
The following persons are eligible to adopt a child:
1. A husband and wife jointly if both spouses are at least twenty-one (21) 
years of age;2. Either the husband or wife if the other spouse is a parent 
or a relative of the child;3. An unmarried person who is at least twenty-one 
(21) years of age; or 4. A married person at least twenty-one (21) years of 
age who is legally separated from the other spouse. 
6 Although Taylor asserts her rights under the Oklahoma 
Constitution, as well as the federal constitution, she fails to provide any 
legal authority in support of her position. Argument without supporting 
authority will not be considered on appeal. Sup. Ct. R. 1.11(k)(1), 12 O.S.2011, 
ch. 15, app. 1. 
7 Troxel was a plurality opinion. This Court has 
recognized that the factors underlying the plurality opinion were also found 
troubling to two of the concurring opinions. Craig v. Craig, 
2011 OK 27, ¶ 21, 253 P.3d 57, 62-63; Neal v. Lee, 
2000 OK 90, ¶¶ 5-7, 14 P.3d 547, 549-50. Neither the plurality opinion nor 
the concurring opinions is authority for Taylor's position that unfitness is the 
test before a Court can grant visitation to a third party. 


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 1988 OK 4, 749 P.2d 542, 59 OBJ        182, B.C., Matter ofDiscussed
 1915 OK 366, 149 P. 216, 46 Okla. 570, HUBER v. CULPDiscussed at Length
 1909 OK 174, 103 P. 563, 24 Okla. 481, HORN v. GIBSONDiscussed at Length
 2000 OK 90, 14 P.3d 547, 71 OBJ        2924, NEAL v. LEEDiscussed
 2007 OK 24, 161 P.3d 298, SHERO v. GRAND SAVINGS BANKDiscussed
 2007 OK 27, 163 P.3d 512, FENT v. CONTINGENCY REVIEW BOARDDiscussed
 2007 OK 30, 158 P.3d 1058, OKLAHOMA EDUCATION ASSOCIATION v. STATE ex rel. OKLAHOMA LEGISLATUREDiscussed at Length
 2011 OK 27, 253 P.3d 57, CRAIG v. CRAIGDiscussed
 2012 OK 2, 270 P.3d 155, WILSON v. STATE ex rel. STATE ELECTION BOARDDiscussed
 1986 OK 15, 727 P.2d 574, 57 OBJ        993, Estate of Doan, Matter ofDiscussed at Length
Title 10. Children
 CiteNameLevel
 10 Ohio St. 7700-204, Presumption of Paternity - RebuttalDiscussed
 10 Ohio St. 700, Power of Attorney for Care and Custody of Child - Effect of Delegation of Powers - RevocationCited
 10 Ohio St. 90.4, Changing Child's Name to Paternal SurnameCited
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 95, Limitation of Other ActionsCited
Title 15. Contracts
 CiteNameLevel
 15 Ohio St. 211, Unlawful ContractsCited
Title 43. Marriage
 CiteNameLevel
 43 Ohio St. 109, Best Interest of Child Considered in Awarding Custody or Appointing Guardian - Joint Custody - Plan - ArbitrationCited